UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q [ X ]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarter ended: April 30, 2008 or []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF Commission file number 001-07763 MET-PRO CORPORATION (Exact name of registrant as specified in its charter) Pennsylvania 23-1683282 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 160 Cassell Road, P.O. Box 144 Harleysville, Pennsylvania 19438 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(215) 723-6751 Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [ X ]No [] Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act.Large accelerated filer [] Accelerated filer [ X ] Non-accelerated filer [] Smaller reporting company [] Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes[]No[ X ] As of April 30, 2008 the Registrant had 15,038,900 Common Shares, par value of $.10 per share, issued and outstanding. MET-PRO CORPORATION INDEX PART I - FINANCIAL INFORMATION Item 1. Financial Statements Consolidated Balance Sheet as of as of April 30, 2008 and January 31, 2008 2 Consolidated Statement of Operations for the nine-month and three-month periods endedApril 30, 2008 and 2007 3 Consolidated Statement of Shareholders’ Equity for the nine-month periods endedApril 30, 2008 and2007 4 Consolidated Statement of Cash Flows for the nine-month periods endedApril 30, 2008 and2007 5 Notes to Consolidated Financial Statements 6 Report of Independent Registered Public Accounting Firm 17 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 18 Item 3. Qualitative and Quantitative Disclosures about Market Risk 23 Item 4. Controls and Procedure 23 PART II - OTHER INFORMATION Item 1. Legal Proceedings 24 Item 1A. Risk Factors 24 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 25 Item 3. Defaults Upon Senior Securities 25 Item 4. Submission of Matters to a Vote of Security Holders 25 Item 5. Other Information 25 Item 6. Exhibits 26 SIGNATURES 27 1 MET-PRO CORPORATION CONSOLIDATED BALANCE SHEET (unaudited) PART I – FINANCIAL INFORMATION Item 1.Financial Statements April 30, January 31, ASSETS 2008 2008 Current assets Cash and cash equivalents $25,060,498 $21,906,877 Marketable securities 19,824 20,369 Accounts receivable, net of allowance for doubtful accounts of approximately $163,000 and $152,000, respectively 19,071,332 23,013,988 Inventories 21,915,950 21,258,227 Prepaid expenses, deposits and other current assets 1,814,054 1,895,679 Total current assets 67,881,658 68,095,140 Property, plant and equipment, net 20,364,034 20,233,827 Costs in excess of net assets of businesses acquired, net 20,798,913 20,798,913 Other assets 274,924 283,023 Total assets $109,319,529 $109,410,903 LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities Current portion of long-term debt $1,758,442 $2,028,482 Accounts payable 6,048,064 7,512,874 Accrued salaries, wages and expenses 5,870,860 6,023,857 Dividend payable 827,140 827,147 Customers' advances 585,952 260,698 Deferred income taxes 197,743 197,743 Total current liabilities 15,288,201 16,850,801 Long-term debt 3,996,479 4,075,682 Other non-current liabilities 2,124,237 2,109,250 Deferred income taxes 3,149,259 3,132,002 Total liabilities 24,558,176 26,167,735 Shareholders' equity Common shares, $.10 par value; 18,000,000 shares authorized, 15,928,679 and 15,928,810 shares issued, respectively, of which 889,780 shares were reacquired and held in treasury at both dates 1,592,868 1,592,881 Additional paid-in capital 2,005,719 1,897,655 Retained earnings 84,373,581 83,267,096 Accumulated other comprehensive income 1,644,076 1,340,427 Treasury shares, at cost (4,854,891 ) (4,854,891 ) Total shareholders' equity 84,761,353 83,243,168 Total liabilities and shareholders' equity $109,319,529 $109,410,903 See accompanying notes to consolidated financial statements. 2 MET-PRO CORPORATION CONSOLIDATED
